Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 11 February 2022, Applicant amends claims 12-21.
	Claims 12-22 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Don D. Cha (Reg. No.: 40945) on 07 March 2022.
The application has been amended as follows: 

12.	(Currently Amended)	A method for enhancing a level of trust of a first Distributed Ledger Technology (DLT) network using one or more second DLT networks, where the first and the one or more second DLT networks comprise several computing nodes and are independent DLT networks connected by one or more telecommunications networks, the method comprising:

b)	Computing a hash value h(i) which identifies uniquely a current execution of the smart contract correspondent to a function that triggered the trust policy and a result of the function that triggered the trust policy, and storing said hash value h(i) in a database of the first DLT network;
c)	Obtaining a hash value h(i-1) of a previous execution of the smart contract;
d)	Transmitting from the first DLT network to the one or more second DLT networks, through at least one of the one or more telecommunications networks, a validation instruction including h(i) and a zero-knowledge proof (prf(i)), wherein             
                p
                r
                f
                
                    
                        i
                    
                
                =
                 
                P
                r
                o
                o
                f
                
                    
                        P
                        k
                        ,
                         
                        h
                        p
                        
                            
                                i
                            
                        
                        ,
                         
                        d
                        i
                        f
                        f
                        
                            
                                i
                            
                        
                    
                
            
        , where Proof() is a pre-established function, Pk is a pre-established random proof key, diff(i)= h(i)-h(i-1) and            
                 
                h
                p
                (
                i
                )
                 
                =
                 
                h
                a
                s
                h
                (
                h
                (
                i
                )
                 
                |
                |
                 
                d
                i
                f
                f
                (
                i
                )
            
        );
e)	Receiving through at least one of the one or more telecommunications networks, from each of the one or more second DLT networks to which [[a]] the validation instruction has been sent, a validation result, where the validation result is obtained in each of the one or more second DLT networks by computing: Verify (Vk, hp(i)2, prf(i)) where Verify() is a pre-established verification function, Vk is a pre-established random verification key, hp(i)2 = hash(h(i) || diff(i)2)), and diff(i)2= h(i)-h(i-1)2 where h(i-1)2 is a hash value stored in each respective second DLT network in the previous execution of the validation for the smart contract; and 


16.	(Currently Amended)	A method according to claim 12, wherein  a communication between the first DLT network and the one or more second DLT networks is made through a governance instance in each computing node of the first DLT network and the one or more second DLT networks, which manage an interconnection logic between DLT networks, wherein each of the governance instance  stores information about all other first DLT network and one or more second DLT networks. 

17.	(Currently Amended)	A method according to claim 16, where in step d), using stored network information about the second DLT network the governance instance of a computing node of the first DLT network sends [[a]] the validation instruction to the governance instance of a computing node of each of the one or more second DLT networks through the one or more telecommunication networks.

18.	(Currently Amended)	A method according to claim 12, wherein each computing node of each of the first DLT network and of the one or more second DLT networks has a register with available trust policies in the DLT network to which a computing node belongs and when a network user wants to add a new trust policy to  the first DLT one of the one or more second DLT networks, at least one computing node in said DLT network checks if the user has enough permissions to add [[a]] the new trust policy and only if the user has permission, the new trust policy is registered.

19.	(Currently Amended)	A method according to claim 12, wherein each computing node of each of the first DLT network and of the one or more second DLT networks has a register with available DLT networks to be used to enhance the level of trust, and when a network user sends a request to add a new DLT network, at least one computing node of the DLT network where the request is received, sends the request to the other first DLT network and one or more second DLT networks, which verify if the new DLT network is accepted and only if at least a third pre-established threshold of the other first DLT network and one or more second DLT networks accept [[a]] the new DLT network, the new DLT network is registered in all computing nodes of the first DLT network and the one or more second DLT networks as the new DLT network to be used to enhance the level of trust. 

20.	(Currently Amended)	A system for enhancing a level of trust of a first Distributed Ledger Technology (DLT) network using one or more second DLT networks, where the first and the one or more second DLT networks are independent DLT networks connected by a telecommunications network, the system comprising the first DLT network and the one or more second DLT networks, the first DLT network comprising at least one computing node comprising a processor configured to: 

-	compute a hash value h(i) which identifies uniquely a current execution of the smart contract correspondent to a function that triggered the trust policy and a result of said function, and store said hash value in a database of the first DLT network;
-	obtain a hash value h(i-1) of the previous execution of the smart contract;
-	transmit to a computing node of the one or more second DLT networks a validation instruction including h(i) and a zero-knowledge proof (prf(i)), where             
                p
                r
                f
                
                    
                        i
                    
                
                =
                 
                P
                r
                o
                o
                f
                
                    
                        P
                        k
                        ,
                         
                        h
                        p
                        
                            
                                i
                            
                        
                        ,
                         
                        d
                        i
                        f
                        f
                        
                            
                                i
                            
                        
                    
                
            
        , where Proof() is a pre-established function, Pk is a pre-established random proof key, diff(i)= h(i)-h(i-1) and            
                 
                h
                p
                (
                i
                )
                 
                =
                 
                h
                a
                s
                h
                (
                h
                (
                i
                )
                 
                |
                |
                 
                d
                i
                f
                f
                (
                i
                )
            
        );
the one or more second DLT networks comprising:
-	at least one computing node comprising a processor configured to:
(i)	receive the validation instruction from the first DLT network directly or through another computing node of one of the one or more second DLT                                                                                                                                                 networks which at least one computing node belongs to; and
(ii)	determine a validation result by calculating: Verify (Vk, hp(i)2, prf(i)) where Verify() is a pre-established verification function, Vk is a pre-established random verification key,             
                h
                p
                (
                i
                )
                 
                =
                 
                h
                a
                s
                h
                (
                h
                (
                i
                )
                 
                |
                |
                 
                d
                i
                f
                f
                (
                i
                )
            
         hp(i)2 = hash(h(i) || diff(i))2, and diff(i)2= h(i)-h(i-1)2  2 is a hash value stored in the computing node in the previous execution of the validation for the smart contract; 
where further execution of the smart contract in the first DLT network is aborted, if more negative validation results are received from the one or more second DLT networks than a pre-established threshold.

21.	(Cancelled)
Response to Arguments
Applicant’s arguments, see Remarks, filed 11 February 2022, with respect to the claim rejections under 35 USC 112b, in combination with the amendments agreed upon supra, have been fully considered and are persuasive.  The prior grounds of claim rejections have been withdrawn. 
Allowable Subject Matter
Claims 12-20 and 22 are allowed.
The claims are directed to novel and non-obvious methods, systems and non-transitory computer readable mediums for enhancing a level of trust of a first Distributed Ledger Technology (DLT) network using one or more second DLT networks, where the first and the one or more second DLT networks comprise several computing nodes and are independent DLT networks connected by one or more telecommunications networks.  The reasons for allowance further incorporate Applicant’s filed Remarks which further completes the record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435